DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant is thanked for their June 3, 2020 response to the March 8, 2022 Non-Final Rejection.  In particular, Applicant is thanked for amending Claim 10, to provide antecedence for “passage of the gas” (line 6).
Regarding the claim objections, Applicant remarks1 that the amendments to claims 1 and 18 address(ed) the issues raised.
The examiner respectfully notes that Claim 18 still recites “an attachment surface of the housing”.  Accordingly, the Objection to Claim 18 has been maintained, below.
Regarding the 35 USC §102 Rejection of claims 10, 13, 15 and 17 in view of Yano et al, Applicant remarks2 that “(t)he Office Action alleges that the side wall portion 12 illustrated in Fig. 7 of Yano the surrounding unit of previously submitted claim 10, that the support body 2 corresponds to the main body unit of previously submitted claim 10, and that the ventilation holes 10a correspond to the end portion opening of previously submitted claim 10.”
As best understood, Applicant is asserting that “the Office Action alleges that the side wall portion 12 illustrated in Fig. 7 of Yano corresponds to the surrounding unit of previously submitted claim 10, that the support body 2 corresponds to the main body unit of previously submitted claim 10, and that the ventilation holes 10a correspond to the end portion opening of previously submitted claim 10.”
The examiner agrees with Applicant’s understanding of the Non-Final Office action, paragraph 33.
Regarding the 35 USC §102 Rejection of claims 10, 13, 15 and 17 in view of Yano et al (US 2009/0047890)., Applicant remarks3 that “(t)he side wall portion 12 is not in the support body 2. Yano Figs. 3-5 and 8. The side wall portion 12 does not surround every end opening of the ventilation path because Yano includes ventilation holes 10a and notches 10b, both of which provide ventilation. For example, if the ventilation holes 10a are sealed, flow could still occur through the notches 10b. See, e.g., Fig. 4. Therefore Yano does not disclose "a surrounding portion that ... surrounds every end opening of the ventilation path." 
The examiner respectfully notes that Yano et al discloses a main body unit (2/10), wherein a surrounding unit (12) is provided in the main body unit (2).
While Yano et al discloses wherein the surrounding unit surrounds an end portion opening, the examiner agrees that Yano et al lacks the currently amended limitation wherein “the surrounding portion every 
Accordingly, the 35 USC §102 Rejection of claim 10, and dependent claims 13, 15 and 17 as being anticipated by Yano et al has been withdrawn.
Regarding the 35 USC §103 Rejection of claims 16 and 18 over Yano et al al (US 2009/0047890) in view of Guo (US 8,980,455), Applicant remarks4 that “(t)he rejection is premised upon Yano disclosing all of the features of claim 10. As explained above, Yano fails to do so. Guo does not overcome the deficiencies of Yano.  Therefore claims 16 and 18 are patentable because they depend from claim 10 and because of the additional features they recite.
The examiner agrees that proposed combination lacks wherein “the surrounding portion every 
Accordingly, the 35 USC §103 Rejection of claims 16 and 18 has been withdrawn.
However, it is respectfully noted that Applicant's amendment has necessitated the new ground(s) of rejection presented below.


Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an attachment surface” as described in the specification [0012].  Specification paragraph [0012] states that “the attachment surface 101P is a surface rising substantially along the vertical direction.
It is noted that the figures disclose the ventilation member (fig 2A: (1)) is recessed in the axial direction into an exterior surface 101P of the device housing 101, such that the “attachment surface” is not 101P.  Rather, surface 101K is more accurately claimed as the attachment surface than element 101P, as 101P is the outermost surface – but not the attachment surface – of the housing.
Consequently, as the attachment surface for the sealing member (30) is recessed below the outermost surface of housing 101, it appears that there is in error in the figures, if the specification is correct.

    PNG
    media_image1.png
    304
    553
    media_image1.png
    Greyscale

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In re Claim 13, in light of the amendment “every end opening” to Claim 10, insufficient antecedence has been provided for the limitation “the end opening”.  For purposes of examination, the limitation has been understood as if to read, “wherein the every end opening faces…”
In re Claim 18, the limitation “an attachment surface” is unclear, due to the antecedence of “an attachment surface” in Claim 16.  For purposes of examination, Claim 18 has been understood as if to read, “[[an]] the attachment surface”.
Appropriate correction is required.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13 and 15 – 185 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Tsubokawa (US 9,108,133).
In re Claim 10, Tsubokawa discloses a ventilation member (figs 1A – 3C: (10)) to be attached to a through hole (21) of a housing (20), comprising: 
a main body (12) comprising a ventilation path (as seen in Fig. 2B) for a gas between an interior and an exterior of the housing; 
a seal (11) that seals between the main body (12) and the housing (20); 
a ventilation membrane (13) that allows passage of the gas, but prevents passage of a liquid and a solid (col 4, ln 10; col 5, lns 40 – 46), through the ventilation path; and 
a surrounding portion (fig 3B: (12a2) that is in the main body (12) and surrounds every end opening (12a) of the ventilation path, the surrounding portion having a height uniformly formed (as seen in fig 3B).
Claims 11 and 12 have been withdrawn, as directed towards a non-elected species.
In re Claim 13, Tsubokawa discloses wherein the every end opening (12a) faces toward a direction that intersects an attachment surface (fig 1A: (21a)) in the housing (20) for attaching the ventilation member.
Claim 14 has been withdrawn, as directed towards a non-elected species.
In re Claim 15, Tsubokawa discloses wherein the seal (11) includes an opening (Fig 2B: (11c1)) inside the seal, and at least a part of the ventilation membrane (13) is inside (as seen in Figs 1A, 1B) the opening.  
In re Claim 16, Tsubokawa discloses wherein the ventilation membrane (13) is within a range of a width region (axial direction, annotated, below) of the seal (11) in a direction that intersects an attachment surface (as seen in Figs 1A, 1B) of the housing (20) for attaching the ventilation member (10).
It is noted that, as the axial direction of the ventilation member is perpendicular to the housing, it is apparent that the width region (in an axial direction) will intersect a housing attachment surface.

    PNG
    media_image2.png
    373
    798
    media_image2.png
    Greyscale

In re Claim 17, Tsubokawa discloses wherein the seal (11) is within in a range of a width region (annotated, above) of the main body (12) in a direction that intersects an attachment surface (as seen in Figs 1A, 1B) of the housing (20) for the ventilation member (10). 
Please note that the seal (11) is within a range of a width region of the main body (12), at least as far as the width of the main body (12).
In re Claim 18, Tsubokawa discloses wherein the seal (11) is within a range of a width region (annotated, above) of the main body (12) in a direction that intersects an attachment surface (as seen in Figs 1A, 1B) of the housing (20) for the ventilation member (10).
Claim 19 has been withdrawn, as directed towards a non-elected invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Examples of such pertinent prior art includes:
Yano (US 2011/0016836), who discloses a ventilation member (fig 8: (1D), fourth embodiment) to be attached to a through hole (61) of a housing (20), comprising: 
a main body (3) comprising a ventilation path () for a gas between an interior and an exterior of the housing; 
a seal (4) that seals between the main body (3) and the housing (6); 
a ventilation membrane (2) that allows passage of the gas, but prevents passage of a liquid and a solid, through the ventilation path; and 
a surrounding portion (31a) that is in the main body (3) and surrounds every end opening of the ventilation path , the surrounding portion having a height uniformly formed (as seen in fig 8)

    PNG
    media_image3.png
    378
    394
    media_image3.png
    Greyscale

Kamikawa (US 2012/0207970), who discloses a ventilation member (figs 2, 10: (340)) to be attached to a through hole (20) of a housing (fig 2: (14)), comprising: 
a main body unit (fig 10: (365)) [0058] provided with a ventilation path (at (48)) that forms a flow path for a gas between an interior and an exterior of the housing (14); 
a sealing unit (344) that seals between the main body unit (365) and the housing (14); 
a ventilation membrane unit (60) provided on the ventilation path [0058] to prevent passage of a liquid and a solid and to allow passage of the gas; and 
a surrounding unit (44A) that is provided in the main body unit and surrounds an end portion opening of the ventilation path having a height uniformly formed.  

    PNG
    media_image4.png
    492
    558
    media_image4.png
    Greyscale

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks, Section II
        2 Remarks, Section III
        3 Remarks, Section III
        4 Remarks, Section IV
        5 Claims 1 – 9 have been cancelled by Applicant, and Claims 11, 12, 14, and 19 have been withdrawn as directed towards a non-elected species/invention.